DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21st, 2022 has been entered.
By this amendment, claim 7 has been amended and claims 1-6 and 13 have been cancelled.  Accordingly, claims 7-12 and 14-15 are pending in the present application in which claims 14-15 have been withdrawn from further consideration as being drawn to non-elected invention.  Claims 1 and 14 are in independent form.  Applicant’s amendment to the specification and drawings have been entered.
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 4, “solder” should be --a solder--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “a metal ball disposed between a third metal layer included in the second substrate and the power semiconductor chip to secure a minimum height of the solder” on lines 10-11.  The metes and bounds of the claimed limitation cannot be determined for the following reasons, it is unclear how the metal ball that is disposed between a third metal layer and the power semiconductor chip securing a minimum height of the solder when the solder as specified on claim 7, line 4 is located only between the first metal layer and the spacer.  Currently, there is no solder located between the third metal layer and the power semiconductor chip.  Applicant’s disclosure (U.S. Pub. 2021/0327842) (paragraph [0062] and fig. 9) have support for a metal ball 60 is used to secure the height of a solder 32 to a minimum, wherein the solder 32 is located between the power semiconductor chip 50 and the third metal layer 21.  However, in the currently amended claim 7, there is no solder between the power semiconductor chip and the third metal layer thus rendered the claim ambiguous.  Applicant may amend claim 7 to include a solder between the third metal layer and the power semiconductor chip, and wherein the metal ball is disposed in the solder to improve clarity and thus overcome the 112(b) issue.
Claims 8-12 depend from claim 7 and inherit these deficiencies.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsunori et al. (DE 11 2017 002 961 T5), English translation included, in view of Hiyoshi (U.S. Pub. 2018/0082920), both of record, and Park et al. (U.S. Patent 9,922,911), newly cited.
In re claim 7, Tatsunori discloses a power module including: a spacer 4 (see page 3 and figs. 3A, 3B, 4A-C); a first substrate 3 having a first metal layer 3a including an upper surface having a bonding region in which the spacer 4 is bonded by solder 7 (see page 3 and figs. 3A, 3B, 4A-C); and at least one wire 9 located in the solder 7 within the bonding region (see page 3 and figs. 3A, 3B, 4A-C).

    PNG
    media_image1.png
    460
    720
    media_image1.png
    Greyscale

Tatsunori is silent to wherein the power module further including a power semiconductor chip having a first surface which is bonded to the spacer in an opposite direction of the first substrate; and a second substrate having a second metal layer bonded to a second surface of the power semiconductor chip, and a third metal layer included in the second substrate.
However, Hiyoshi discloses in a same field of endeavor, a power module, including, inter-alia, a power semiconductor chip 30 having a first surface which is bonded to the spacer 40 in an opposite direction of the first substrate 20; and a second substrate 10 having a second metal layer 13 bonded to a second surface of the power semiconductor chip 30, and a third metal layer 12 included in the second substrate 10 (see paragraphs [0039]-[0048] and fig. 1).

    PNG
    media_image2.png
    402
    765
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Hiyoshi into the power module of Tatsunori in order to enable the power module further including a power semiconductor chip having a first surface which is bonded to the spacer in an opposite direction of the first substrate; and a second substrate having a second metal layer bonded to a second surface of the power semiconductor chip, and a third metal layer included in the second substrate in Tatsunori to be formed because in doing so would provide a power module having a bonding structure for a radiation member which is more effectively dissipate heat generated in the power conversion chip (see paragraph [0007] of Hiyoshi).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Tatsunori and Hiyoshi discloses wherein a solder S is disposed between the third metal layer 12 included in the second substrate 10 and the power semiconductor chip 30 (see paragraphs [0039]-[0042] and fig. 1 of Hiyoshi) but are silent to wherein a metal ball disposed between a third metal layer included in the second substrate and the power semiconductor chip to secure a minimum height of the solder.
However, Park discloses in a same field of endeavor, a power module including, inter-alia, a first substrate 200 having a first metal layer 500 (see col. 3, lines 44-61 and figs. 2-5), a power semiconductor chip 300, a second substrate 100 having a second metal layer 120 bonded to the power semiconductor chip, and a metal ball B disposed between a third metal layer 700 included in the second substrate 100 and the power semiconductor chip 300 to secure a minimum height of the solder S (col. 5, lines 8-41 and figs. 2-5).

    PNG
    media_image3.png
    661
    680
    media_image3.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the technique of Park into the power module of Tatsunori being modified by Hiyoshi in order to enable a metal ball disposed between a third metal layer included in the second substrate and the power semiconductor chip to secure a minimum height of the solder in the power module of Tatsunori to be formed because in doing so would reduce the size of the power module and further improving cooling performance.  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 8, as applied to claim 7 above, Tatsunori in combination with Hiyoshi and Park discloses wherein the at least one wire 9 has at least a convex portion (a top portion of the wire 9) which is formed toward the spacer 4 (see page 3 and fig. 3A of Tatsunori).
In re claim 9, as applied to claim 8 above, Tatsunori in combination with Hiyoshi and Park discloses wherein a first end portion 9a and a second end portion 9b of the at least a wire 9 are fixed to the upper surface of the first metal layer 3a and a region between the first end portion and the second end portion of the at least a wire 9 is spaced from the upper surface of the first metal layer 3a toward the spacer 4 to form the at least a convex portion (see page 3 and fig. 3A of Tatsunori).
In re claim 10, as applied to claim 8 above, in the current embodiment as shown in fig. 3A, Tatsunori discloses wherein a first end portion 9a and a second end portion 9b of the at least a wire 9 and a region of the at least a wire 9 corresponding between the plurality of fixing portions are spaced from the upper surface of the first metal layer 3a toward the spacer 4 to form the at least a convex portion (see page 3 and fig. 3A) but is silent to wherein at least a portion between the first end portion and the second end portion of the at least a wire form a plurality of fixing portions fixed to the upper surface of the first metal layer.
However, Tatsunori discloses in another embodiment, as shown in fig. 1, wherein a first end portion and a second end portion of the wire 6 and at least a portion (a concave portion of the wire 6) between the first end portion and the second end portion of the at least a wire form a plurality of fixing portions fixed to the upper surface of the first metal layer, and a region of the at least a wire corresponding between the plurality of fixing portions are spaced from the upper surface of the first metal layer toward the spacer to form the at least a convex portion (see page 3 and fig. 1).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to incorporate the embodiment of fig. 1 into the embodiment of fig. 3A of Tatsunori in order to incorporate the wire as shown in fig. 1 into the soldering structure of Tatsunori as shown in fig. 3A in order to enable at least a portion between the first end portion and the second end portion of the at least a wire form a plurality of fixing portions fixed to the upper surface of the first metal layer, and a region of the at least a wire corresponding between the plurality of fixing portions are spaced from the upper surface of the first metal layer toward the spacer to form the at least a convex portion to be formed since the wire as shown in fig. 1 includes a concave portion that enable the fixing portions to be fixed to the bonding surface of the metal layer.
In re claim 11, as applied to claim 7 above, Tatsunori in combination with Hiyoshi and Park discloses wherein the at least one wire includes: a plurality of wires 9 mounted along a circumference of the bonding region 10 (see page 4 and figs. 3A, 3B, 4A-C of Tatsunori).
In re claim 12, as applied to claim 8 above, Tatsunori in combination with Hiyoshi and Park discloses wherein the at least a convex portion (of the wire 9) is disposed between the spacer 4 and the first metal layer 3a (see page 3 and fig. 3A of Tatsunori).
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al.		U.S. Patent 10,727,173	Jul. 28, 2020.
Liang et al.		U.S. Patent 9,041,183	May 26, 2015.
Robert et al.		U.S. Patent 8,654,541	Feb. 18, 2014.
Yankoski et al.	U.S. Patent 8,063,440	Nov. 22, 2011.
Fillion et al.		U.S. Patent 7,262,444	Aug. 28, 2007.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892